Opinion by
Judge Crumlish, Jr.,
This is an appeal by Charles Earnest from a summary conviction in the Court of Common Pleas of Allegheny County for violation of Ross Township’s Ordinance governing garbage accumulation and disposal. Appellant was charged with failing to pay the monthly bill of the private hauler under contract with the Township.
"We have reviewed the record and are of the opinion that the resolution reached by the lower court was correct, and we therefore affirm it on the opinion of Judge Eunice Ross at No. S.A. 1070 of 1976 in the Court of Common Pleas of Allegheny County, Civil Division, filed February 17, 1977.
Order
And Now, this 9th day of August, 1978, the order of the Court of Common Pleas of Allegheny County is hereby affirmed and may be found at No. S.A. 1070 of 1976 in the Court of Common Pleas of Allegheny County, Civil Division, filed February 17, 1977.